NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     LANCE MYRON DAVIS, Appellant.

                             No. 1 CA-CR 14-0140
                                FILED 09-18-2014


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201300005
             The Honorable Derek C. Carlisle, Judge Pro Tem

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Defender’s Office, Kingman
By Ronald S. Gilleo
Counsel for Appellant
                            STATE v. DAVIS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Donn Kessler joined.


D O W N I E, Judge:

¶1            Lance Myron Davis appeals from the trial court’s order
revoking his probation and sentencing him to a mitigated seven month
prison term. Pursuant to Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), defense counsel has searched
the record, found no arguable question of law, and asked that we review
the record for reversible error. See State v. Richardson, 175 Ariz. 336, 339,
857 P.2d 388, 391 (App. 1993). Davis has not filed a supplemental brief.
For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Pursuant to a plea agreement, Davis was convicted in May
2013 of criminal trespass in the first degree, a non-dangerous, non-
repetitive offense. See A.R.S. § 13-1504. The trial court suspended
imposition of sentence, classified the offense as undesignated, and placed
Davis on probation for three years. On November 7, 2013, the probation
department filed a petition to revoke Davis’ probation, alleging he had
violated several conditions of probation. On November 27, 2013, the
probation department filed a supplemental revocation petition, alleging
additional violations.

¶3             After a contested probation violation hearing, the trial court
found by a preponderance of the evidence that Davis had violated his
probationary terms by failing to report to the probation department as
directed, failing to provide samples for random urinalysis on six different
occasions, failing to perform 100 hours of community restitution, failing to
obtain prior approval before changing his residence, and committing the
crime of aggravated assault in violation of A.R.S. § 13-1204(A)(3). The
court deemed Davis’ lack of prior felonies as a mitigating factor and
imposed a mitigated seven month prison term, with 101 days of
presentence incarceration credit. Davis filed a timely notice of appeal.




                                     2
                            STATE v. DAVIS
                           Decision of the Court

                              DISCUSSION

¶4            A violation of a condition of probation must be established
by a preponderance of the evidence. Ariz. R. Crim. P. 27.8(b)(3). “The
conclusion of the trial court will be upheld unless it is arbitrary or
unsupported by any theory of evidence.” State v. Moore, 125 Ariz. 305,
306, 609 P.2d 575, 576 (1980).

¶5            The trial court’s probation violation findings were well-
grounded in the evidence. The court received testimony from multiple
witnesses concerning the aggravated assault, including the victim and the
investigating officer. The court also heard testimony from Davis’
probation officer regarding the other alleged violations. Davis did not
offer any witnesses or evidence to contradict the State’s evidence. As
such, the trial court’s decision was supported by the evidence presented,
and the sentence imposed was within the statutorily authorized range.
See A.R.S. §§ 13-702, -1204.

                             CONCLUSION

¶6             We affirm the trial court’s findings of probation violations,
as well as the revocation of Davis’ probation and the sentence imposed.
Counsel’s obligations pertaining to Davis’ representation in this appeal
have ended. Counsel need do nothing more than inform Davis of the
status of the appeal and his future options, unless counsel’s review reveals
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154,
156-57 (1984). On the court’s own motion, Davis shall have thirty days
from the date of this decision to proceed, if he desires, with an in propria
persona motion for reconsideration or petition for review.




                                 :gsh




                                        3